954 A.2d 566 (2008)
COMMONWEALTH of Pennsylvania, Respondent
v.
Jaquil ATKINSON, Petitioner.
No. 1070 MAL 2007.
Supreme Court of Pennsylvania.
July 11, 2008.

ORDER
PER CURIAM.
AND NOW, this 11th day of July 2008, the Petition for Allowance of Appeal is GRANTED. This matter is REMANDED to the Superior Court to address the following issue:
Whether the trial court erred in finding that testimony of a prosecution witness and his identification of Petitioner at a suppression hearing via videoconferencing *567 equipment was not prejudicial to Petitioner's right to confrontation and was thus constitutional?